t c summary opinion united_states tax_court roy l hutchinson petitioner v commissioner of internal revenue respondent docket no 11934-03s filed date roy l hutchinson pro_se marion k mortensen for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined that petitioner is liable for a deficiency in federal_income_tax and additions to tax as follows additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure after concessions the issue for decision is whether petitioner is entitled to an overpayment for the taxable_year this in turn is dependent upon whether petitioner filed a federal_income_tax return for the taxable_year background some of the facts have been stipulated and they are so found the stipulation of facts and exhibits are incorporated herein by this reference at the time of filing the petition petitioner resided at layton utah petitioner and his wife mickey c hutchinson hereinafter sometimes mrs hutchinson filed a joint federal_income_tax return for the taxable_year on date petitioner and his wife assert that they prepared and federal_income_tax returns in date and mailed the returns to the internal_revenue_service irs on october or in his answer respondent conceded the addition_to_tax under sec_6651 respondent further claims an increase in the sec_6651 addition increasing from dollar_figure to dollar_figure the basis for the claimed increase is that the concession of the sec_6651 addition by respondent eliminated the effect of the limitation provision of sec_6651 because of concessions made by respondent namely that withholding credits and estimated_tax payments exceeded the tax_liability for the additions to tax are not in issue in this case respondent’s records do not reflect the filing of a or tax_return as asserted by petitioner and his wife petitioner and his wife filed their tax_return for the taxable_year on date at the time of trial date petitioner and mrs hutchinson had not filed federal_income_tax returns for the taxable_year sec_2001 sec_2002 and on the tax_return petitioner and mrs hutchinson claimed an overpayment in the amount of dollar_figure petitioner and his wife received a refund of dollar_figure and sought to apply dollar_figure from the return to the taxable_year in date respondent commenced a review of petitioner’s taxable_year respondent examined the records of third parties and concluded that petitioner received certain items of income and failed to report said income on a federal_income_tax return by notice_of_deficiency dated date respondent determined that petitioner failed to file a tax_return and report income the notice determined a deficiency in the amount of dollar_figure after a timely petition was filed with this court petitioner and mrs hutchinson met with an irs appeals officer petitioner and his wife produced what they purported to be a copy of the tax_return the return is dated date during the same meeting petitioner and his wife also provided what they purported to be a copy of the tax_return the tax_return reflected an overpayment of dollar_figure and sought to apply the payment to the tax_year on the return petitioner and his wife sought to apply an overpayment of dollar_figure to the tax_year as a result of the meeting and after considering the copy of the purported return respondent reduced the deficiency to dollar_figure which amount petitioner concedes because the parties agree that petitioner’s withholding credits and estimated_tax payments exceed the amount of tax due as redetermined the question is whether petitioner is entitled to a refund of an overpayment in the amount of dollar_figure for the taxable_year the only issue related to this overpayment is whether it is time barred by sec_6511 petitioner claims that he is entitled to a determination of an overpayment of his federal_income_tax and that the overpayment should be refunded to him respondent contends that petitioner is not entitled to a refund of an overpayment because of the limitations of sec_6511 and sec_6512 pursuant to sec_6512 we have jurisdiction to determine the existence and amount of any overpayment_of_tax to be credited or refunded for years that are properly before us however if a taxpayer did not file a return before the notice of the irs filed this as petitioner’s return on date deficiency was mailed the amount of the credit or refund is limited to the taxes paid during the 2-year period prior to the date the deficiency_notice was mailed see sec_6511 b b 516_us_235 hart v commissioner tcmemo_1999_186 stevens v commissioner tcmemo_1996_250 sec_6511 generally provides that a claim for credit or refund of an overpayment_of_tax must be filed by the taxpayer within years from the time the return was filed or within years from the time the tax was paid whichever period expires later sec_6511 also expressly provides that if no return is filed the claim must be filed within years from the time the tax was paid sec_6511 provides limitations on the amount of any credit or refund as follows limit on amount of credit or refund -- a limit where claim filed within 3-year period --if the claim was filed by the taxpayer during the 3-year period prescribed in subsection a the amount of the credit or refund shall not exceed the portion of the tax paid within the period immediately preceding the filing of the claim equal to years plus the period of any extension of time for filing the return if the tax was required to be paid_by means of a stamp the amount of the credit or refund shall not exceed the portion of the tax paid within the years immediately preceding the filing of the claim b limit where claim not filed within 3-year period --if the claim was not filed within such 3-year period the amount of the credit or refund shall not exceed the portion of the tax paid during the years immediately preceding the filing of the claim c limit if no claim filed --if no claim was filed the credit or refund shall not exceed the amount which would be allowable under subparagraph a or b as the case may be if claim was filed on the date the credit or refund is allowed the only relevant factual dispute in this case is whether petitioner filed a federal_income_tax return for the taxable_year respondent determined that petitioner did not file a return petitioner argues that he and his wife filed a return on or about date in general a taxpayer bears the burden_of_proof see rule a 290_us_111 the burden may shift to the commissioner if the taxpayer introduces credible_evidence and satisfies the requirements under sec_7491 to substantiate items maintain required records and fully cooperate with the commissioner’s reasonable requests sec_7491 in the present case the burden_of_proof remains with petitioner because he has neither taken a position as to whether the burden_of_proof should be placed on respondent nor established that he has complied with the requirements of sec_7491 petitioner and his wife have a history of nonfiling and delinquent filing a review of irs computer records reflects that no return was filed for and that a substitute for return was processed on date mrs hutchinson testified that she recalled preparing and mailing the and tax returns mrs hutchinson presented a u s postal service usps receipt in the amount of dollar_figure dated date the destination zip code on the receipt is cody wyoming the usps receipt does not show an addressee respondent asserts and it has not been disputed by petitioner that the destination zip code does not match that of the irs service_center in utah or any other irs office as a general_rule we are not required to accept self- serving testimony as to when a taxpayer filed his return 243_f2d_335 3d cir affg 25_tc_1093 87_tc_74 dugan v commissioner tcmemo_1996_155 we conclude from this entire record that petitioner did not file a federal_income_tax return the notice_of_deficiency reflects tax_payments petitioner made for as withholding credits or estimated_tax payments such payments are deemed to have been made as of date see sec_6513 since the withholding and or estimated_taxes were paid more than years before the notice_of_deficiency was mailed date petitioner is not entitled to a refund of any part of an overpayment for we therefore hold that the statutorily imposed time limitations of sec_6511 and sec_6512 bar us from determining that petitioner is entitled to a refund with respect to his tax see commissioner v lundy supra badger v commissioner tcmemo_1996_314 stevens v commissioner supra to reflect the foregoing decision will be entered for respondent as to the deficiency in the amount of dollar_figure and as to the overpayment and for petitioner as to the additions to tax
